{¶ 16} I respectfully dissent from the majority's opinion.
 {¶ 17} Although the trial court set forth sufficient factual findings which would support an unequal division of the pension plan, the trial court failed to place a value on the tax liabilities and pension fund penalties. As the majority noted, "The equitable division of marital property requires the trial court to determine the value of the properties to be divided." Szerlip, supra at 513. Without a value as to the liabilities and pension fund penalties, I find it is not possible to adequately review whether the 80/20 division of the pension plan was equitable, accordingly, I can not determine whether the trial court abused its discretion in ordering the unequal distribution.
 {¶ 18} I would reverse the judgment of the trial court and remand the matter for a determination of the value of the pension fund penalties and tax liabilities, and, thereafter, redetermination of the division of the pension fund, tax liabilities and pension fund penalties.
                             JUDGMENT ENTRY
For the reason stated in our accompanying Memorandum-Opinion, the judgment of the Tuscarawas County Court of Common Pleas, Domestic Relations Division, is affirmed. Costs assessed to appellant.